Opinion issued January 15, 2004 

 

 
 









In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-03-01305-CR
          01-03-01306-CR
          01-03-01307-CR
____________

IN RE ANGEL DELACRUZ, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
                Relator, Angel Delacruz, filed a petition for writ of mandamus requesting
that this Court compel the respondent
 to reduce the amount of his pretrial bail in
cause numbers 963294, 963295, and 963296.  We deny the petition.
               A writ of mandamus will issue to correct a clear abuse of discretion or the
violation of a duty imposed by law when there is no adequate remedy at law. 
Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex. 1994) (orig.
proceeding).  Relator has not provided us with a record from which we could
conclude that the amount of relator’s pretrial bail constituted a clear abuse of the trial
court’s discretion.  See Tex. R. App. P. 52.3.
               In addition, relator’s petition does not include a certificate of service
indicating that the respondent was properly served.  See Tex. R. App. P.
               The petition for writ of mandamus is denied.
               It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Jennings and Higley. 
Do not publish.  Tex. R. App. P. 47.2(b).